DETAILED ACTION
Applicant: BEHRENDT, Rolf; GROEGER, Wolfgang; SCHMITT, Peter; JOBST, Adreas; & KOSTKA, Guenther
Assignee: Fraunhofer-Gesellschaft Zur Foerderung Der Angewandten Forschung E.V. 
Attorney: Julia (Julie) Thomas (Reg. No.: 52,283)
Filing: Amendment filed 15 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ms. Julie Thomas (Reg. No.: 52,283) on 05 April 2021.  Claim 11 is amended to incorporate the limitations from claims 4 and 6 (claim 6 depended from claim 4) to define the “at least one shielding element according to claim 6”, and claim 20 was amended to remove the first “higher” to make clear which “resolution” is “higher” than the other “resolution”.
The application has been amended as follows: 

Claim 11. (Currently amended) The image capturing apparatus according to claim 10, wherein the image capturing apparatus comprises at least one shielding element arranged between the screen and one of the plurality of cameras so that the at least one of the plurality of cameras is entirely arranged behind the shielding element with respect to the screen, wherein the at least one shielding element is configured to absorb X-ray energy of 200 keV or more, wherein at least one other of the plurality of cameras is arranged behind the at least one shielding element

Claim 20. (Currently amended) The image capturing apparatus according to claim 1, wherein the screen comprises an area, and wherein a predetermined total resolution is provided for the optical capturing of 

Status of Claims
Claims 1-24 are currently pending before the Office, and claims 1 and 23-24 have been amended to avoid the cited art, and claims 11 and 20 have been amended by Examiner’s Amendment to make the claims definite.

Response to Arguments
Applicant’s arguments, see Pages 8-11, filed 15 March 2021, with respect to claim rejections have been fully considered and are persuasive since the claims have been amended to avoid the cited art.  Additionally the Drawings filed 26 March 2021 have been amended to indicate Figures 1-3 are Prior Art.  The rejections of the claims and the objection of the Drawings have been withdrawn. 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 23-24, the closest prior art references are:
Schmitt ‘400 – which discloses an image capturing apparatus for a scintillator screen that relies upon multiple mirrors to direct the scintillator light obliquely to an off-axis camera and shield the camera from penetrating x-rays (Schmitt ‘400: Figs. 2 & 4).  However, Schmitt ‘400 fails to disclose wherein the plurality of cameras is arranged with respect to the screen such that angles between capturing directions of the plurality of cameras and a screen plane are between 5˚ and 85˚; wherein the capturing directions are perpendicular to objective planes of the plurality of cameras.

    PNG
    media_image1.png
    477
    567
    media_image1.png
    Greyscale

Schmitt ‘078 – which discloses an image capturing apparatus for a scintillator screen that images sections with an individual camera at maximum resolution to aid in high resolution correction and binning the pixels to aid in improved light intensity with a lower predetermined overall resolution (Schmitt ‘078: Figs. 1-3).  However, Schmitt ‘078 fails to disclose a plurality of mirrors, it fails to disclose wherein the plurality of cameras is arranged with respect to the screen such that angles between capturing directions of the plurality of cameras and a screen plane are between 5˚ and 85˚; wherein the capturing directions are perpendicular to objective planes of the plurality of cameras.

    PNG
    media_image2.png
    889
    539
    media_image2.png
    Greyscale

Cannon – which discloses an image capturing apparatus for capturing a large subject with a scintillator screen (Cannon: Fig. 4 screen 35) with a camera oriented 180˚ and perpendicular (Fig. 4 camera 33 pivot pin 34) to the scintillation screen (35) for capturing large objects (Abstract) and a pivot (34) for shortening the optical path to a mirror (Fig. 5 mirror 37) to the rotated camera to obtain a capturing direction between 5° and 85° with respect the camera (33) and the screen plane (35) for capturing small objects (Abstract).  However, Cannon fails to disclose wherein the plurality of mirrors and the plurality of cameras are arranged such that the plurality of cameras each capture a portion of the screen via a respective one of the plurality of mirrors and it fails to disclose wherein the plurality of cameras is arranged with respect to the screen such that angles between capturing directions of the ; wherein the capturing directions are perpendicular to objective planes of the plurality of cameras.

    PNG
    media_image3.png
    684
    550
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    687
    551
    media_image4.png
    Greyscale

Bayrock et al. (US Pat. 6,353,657) – which discloses an image capturing apparatus (200) with cameras (204) arranged to capture a fluorescent phosphor imaging screen (C.4:L.13-17 an imaging screen, for example a fluorescent phosphor screen used in x-ray imaging) using two mirrors (201,202,201’,202’) each.  However, Bayrock et al. fails to disclose the plurality of cameras each capture a portion of the screen via a respective one of the plurality of mirrors and it fails to disclose wherein the plurality of cameras is arranged with respect to the screen such that angles between capturing directions of the plurality of cameras and a screen plane are between 5˚ and 85˚; wherein the capturing directions are perpendicular to objective planes of the plurality of cameras.

    PNG
    media_image5.png
    873
    605
    media_image5.png
    Greyscale

Svensson et al. (US Pat. 5,790,629) – which discloses an image capturing apparatus (Fig. 1) for capturing x-rays (Abstract) including a CCD camera (3) and a mirror (9) to capture a luminescent screen (2).  However, Svensson et al. fails to disclose wherein the plurality of cameras is arranged with respect to the screen such that angles between capturing directions of the plurality of cameras and a screen plane are between 5˚ and 85˚; wherein the capturing directions are perpendicular to objective planes of the plurality of cameras.

    PNG
    media_image6.png
    896
    646
    media_image6.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for an image capturing apparatus (claim 1), a method of capturing a screen (claim 23), or a non-transitory digital storage medium (claim 24) including a screen, a plurality of mirrors, and a plurality of cameras, wherein the plurality of mirrors and the plurality of cameras are arranged such that the plurality of cameras capture a portion of the screen via respective mirrors, and wherein the plurality of cameras is obliquely arranged with respect to the screen, wherein the plurality of cameras is arranged with respect to the screen such that angles between capturing directions of the plurality of cameras and a screen plane are between 5˚ and 85˚; wherein the screen is a scintillator screen, wherein the capturing directions are perpendicular to objective planes of the plurality of cameras, in combination with the other claimed invention.  Claims 2-22 are allowed based on dependency.


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884